Case 2:18-cv-00139-JES-UAM Document 46 Filed 07/02/19 Page 1 of 2 PageID 614



                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

RACHEL H. SHIPMAN,

       Plaintiff,

v.                                                          CASE NO: 2:18-cv-00139-JES-CM

CP SANIBEL, LLC

       Defendant.
                                     /

                                NOTICE OF SETTLEMENT

       Plaintiff, Rachel H. Shipman, and Defendant, CP Sanibel, LLC d/b/a Sanibel Harbour

Marriott Resort & Spa, hereby notify the Court, pursuant to Local Rule 3.08, that the parties have

settled the claims asserted in the above captioned matter, and the parties are in the process of

finalizing a settlement agreement.

       Respectfully submitted this 2nd day of July, 2019.

 /s/ Christopher J. Smith                         /s/ Michael T. Relihan
 Florida Bar No.: 46260                           Florida Bar No.: 116053
 GOLDSTEIN, BUCKLEY, CECHMAN,                     BELL LAW GROUP, P.A.
 RICE & PURTZ, P.A.                               407 N. Howard Ave., Suite 201
 Post Office Box 2366                             Tampa, FL 33606
 Fort Myers, Florida 33902-2366                   (813) 867-4522 (Telephone)
 (239) 334-1146                                   mrelihan@bbellpa.com
 cjs@gbclaw.com                                   Attorney for Defendant
 Attorney for Plaintiff


               [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
Case 2:18-cv-00139-JES-UAM Document 46 Filed 07/02/19 Page 2 of 2 PageID 615



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I filed the foregoing document with the Clerk of the Court using

CM/ECF system and a true and correct copy was served by CM/ECF to: Christopher J. Smith,

Esq.,   Goldstein,   Buckley,   Cechman,   Rice   &   Purtz,   PA,   at   csmith@gbclaw.com,

axp@gbclaw.com; and jms@gbclaw.com, on this 2nd day of July, 2019.

                                                   /s/ Michael T. Relihan
                                                   BRADLEY S. BELL, ESQ.
                                                   Florida Bar No.: 184306
                                                   MICHAEL T. RELIHAN, ESQ.
                                                   Florida Bar No.: 116053
                                                   BELL LAW GROUP, P.A.
                                                   407 N. Howard Ave.
                                                   Suite 201
                                                   Tampa, FL 33606
                                                   (813) 867-4522 (Telephone)
                                                   (813) 867-4542 (Facsimile)
                                                   bbell@bbellpa.com
                                                   mrelihan@bbellpa.com
                                                   Attorneys for Defendant

                                                   Secondary email addresses:
                                                   eservice@bbellpa.com
